DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed in the after final response (entered with the RCE), with respect to the rejections under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in view of the entrance of the affidavit.  Accordingly, the rejections under 35 U.S.C. 102(a)(2) have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections under 35 U.S.C. 102(a)(1) have been considered but are moot.  Applicant has amended the claims to recite new combinations of limitations, which are addressed in the new grounds of rejection presented below.  If Applicant wishes to continue prosecution, and believes that discussion with the Examiner would aid in expediting prosecution, Applicant is encouraged to contact the Examiner using the contact information below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 has been amended to recite the limitation “and the second water separator including a second water extractor and a heat exchanger arranged within the ram air shell such that the flow of ram air is configured to remove heat from the second medium within the heat exchanger”.  This limitation is unclear in that it cannot be determined whether the heat exchanger only or the heat exchanger and the second water extractor are positioned within the ram air shell.  To expedite prosecution, and in view of the disclosure, the claim has been interpreted such that the heat exchanger only is within the shell.  Applicant should amend to clarify this relationship since it does not appear that inclusion of both elements within the shell is supported by Applicant’s disclosure.  Claims 22-23 are rejected insofar as they are dependent on claim 21 and therefore include the same error(s).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bescoby et al. (US 5,299,763: cited by Applicant) in view of Bruno et al. (US 2015/0065025).
6.	Regarding claim 21, Bescoby et al. discloses an environmental control system coupled to an engine (see at least column 1, lines 7-15) configured to provide a first medium (see at least Figure 1, “BLEED AIR"), the environmental control system coupled to an inlet configured to provide a second medium (see at least Figure 1, “RAM AIR” feeding in at compressor #18), the environmental control system comprising: 
a ram air circuit through which a flow of ram air passes (see at least Figure 1, a ram air circuit is formed from “RAM AIR” flowing through compressor #18, turbine #16, condenser #30 and cabin distribution system #12); 
a compressing device comprising a compressor and a turbine (see at least column 3, lines 20-23; Figure 1, compressor #18 and turbine #16), the turbine receiving the first medium and the second medium (see at least Figure 1, turbine #16 receives the first medium and second medium at #40 and #38), and the turbine exhausting mixed air (see at least Figure 1, mixed stream exiting to the right of turbine #16), wherein a pressure of the first medium provided to the turbine is greater than a pressure of the second medium provided to the turbine (see at least column 4, lines 16-21: since the “RAM AIR” must be pressurized to reach the turbine at substantially the same pressure as the “BLEED AIR”, the first medium has “a” pressure greater than “a” pressure of the second medium); and 
a moisture removal circuit comprising a high-pressure water separator associated with the first medium (see at least Figure 1, water extractor #32/upper half of condenser #30) and a second water separator associated with the second medium (see at least Figure 1, water extractor #50/bottom half of condenser #30), the high-pressure water separator including a first water extractor (see at least Figure 1, water extractor #32) and a first condenser (see at least top of condenser #30), and the second water separator including a second water extractor (see at least Figure 1, water extractor #50) and a heat exchanger arranged within the ram air circuit (see at least Figure 1, the condenser #30 including its bottom half is arranged within the ram air circuit fed by compressor #18 and turbine #16), 
wherein the first and second water extractors separately remove moisture from each of the first and second mediums, respectively, prior to the turbine receiving the first medium and the second medium (see at least Figure 1, both water extractor #32 and #50 are upstream of turbine #16); 
a first mixing point that is downstream of the turbine when the environmental control system is operating in a first mode (see at least Figure 1, mixing point downstream of #62 when the turbine bypass valve is open); and 
a second mixing point that is at the turbine when the environmental control system is operating in a second mode (see at least Figure 1, mixing point at turbine #16 when the turbine bypass valve is closed).
Bescoby et al. is silent regarding the ram air circuit including a ram air shell and regarding a heat exchanger arranged with the ram air shell such that the flow of ram air is configured to remove heat from the second medium within the heat exchanger.
Bruno et al. teaches another environmental control system including a ram air circuit including a ram air shell and a heat exchanger arranged with the ram air shell such that the flow of ram air is configured to remove heat from the second medium within the heat exchanger (see at least paragraph [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Bescoby et al. with he ram air circuit including a ram air shell and a heat exchanger arranged with the ram air shell such that the flow of ram air is configured to remove heat from the second medium within the heat exchanger, as taught by Bruno et al., to improve the system of Bescoby et al. by allowing the ambient air in the ram system to cool the bleed-air within the heat exchanger(s) prior to discharge as exhaust (see at least paragraph [0020]), thus improving the efficiency of the system.  

7.	Regarding claim 22, Bescoby et al. further discloses wherein the first medium is bleed air (see at least Figure 1, “Bleed Air”, and 
wherein the second medium is fresh air (see at least Figure 1, “Ram Air”), 
wherein the compressing device comprises an air cycle machine including the compressor and the turbine (see at least column 3, lines 20-23: air cycle machine #14 having turbine #16 and compressor #18).

8.	Regarding claim 23, Bescoby et al. further discloses further comprising an outflow heat exchanger arranged downstream from the compressor relative to a flow of the second medium (see at least Figure 1, boost heat exchanger #48), wherein within the outflow heat exchanger, the second medium is cooled by a third medium distinct from the first medium and the second medium (see at least Figure 1, the second medium (exiting the compressor) is subjected to cooling heat exchange with another distinct ram air flow; see at least column 4, lines 7-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763